COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                 NO. 02-17-00050-CV


In the Matter of D.S.                     §    From the 323rd District Court

                                          §    of Tarrant County (323-103611-16)

                                          §    July 27, 2017

                                          §    Opinion by Justice Gabriel

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the trial court’s

order is affirmed.

      It is further ordered that appellant D.S. shall bear the costs of this appeal,

for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Lee Gabriel
                                          Justice Lee Gabriel